Case 5:20-cv-06610-NC Document 1-3 Filed 09/21/20 Page 1 of 2
CIVIL COVER SHEET

The JS 44 ewil cover sheet and the information contained herem neither replace nor supplement the tiling and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev, 09/19)

purpose of iniiating the civil docket sheet

(SEE INSTRUCTIONS ON NENT PAGE OF THIS FORM)

 

\s A oincane: I Ree

(b) County of Residence of First Listed Plaintiff

t(ENCEPT IN US PLAINTIFF CASES)

(C) Attorneys em \vnm

Aesthetic Legal, APLC,

fdr cnt Telephone Number

Matthew Swanlund, 8055 W Manchester Ave,
#310, Playa del Rey, CA 90293, 310-301-4545: LeJeune Law, PC, Cody

Los Angeles

LeJeune, 2801 Camino Del Rio S, #200A, San Diego, CA 92108

DEFENDANTS
Oust nc.

NOTE

Attorneys df Know

County of Residence of First Listed Defendant
UN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES. US
THE TRACT OF LAND INVOLVED

 

Alameda.

E THE LOCATION OF

 

II]. BASIS OF JURISDICTION (Prace an “Vin One Box Only)

 

 

(For Divers: Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “xX” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

JO) US. Goverment 3 Federal Question PTF DEF PTF DEF
Plainut (US Government Nota Party Cinzen of This State 1 TF 1 Incorporated or Principal Place a4 a4
of Business In This State
12 US Government 14 Diversity Ciuzen of Another State J 2  @ 2 Incorporated and Principal Place O25: _,-0 5
Defendant Undicate Citizenship of Parties in tem WD of Business In Another State
Citizen or Subject ofa O3 O 3 Foreign Nation 06 O86
Foreign Country
IV. NATURE OF SUIT (Place an °X7 in One Bor Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
TF 110 Insurance PERSONAL INJURY PERSONAL INJURY [7 625 Drug Related Seizure 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 7 310 Airplane 1 365 Personal Injury. - of Property 21 USC 881 | 7 423 Withdrawal OF 376 Qui Tam (31 USC
7 130 Miller Act TF 315 Airplane Product Product Liability J 690 Other 28 USC 157 3729(a))
TF 140 Negotiable Instrument Liability 7 367 Health Care 7 400 State Reapportionment
F150 Reeosery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS TF 410 Antitrust
& bnforcement of Judgment Slander Personal Injury TD X20 Copyrights 7 430 Banks and Banking
WAST Medicare Act TV330 bederal Eimplavers Product Liability TW S30 Patent TV 450 Commerce
7 152 Recovery of Defaulted Laability TV AOX Asbestos Personal TD S835 Patent - Abbreviated 7 460 Deportation
Student Loans 7 340 Marine lngury Product New Drug Appheatvion 1 470 Racketeer Influenced and
(Excludes Veterans) 7 345 Marine Product Liability A840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran's Benctits TF 350 Motor Vehicle 1 370 Other Fraud 7710 Fair Labor Standards TOL HEA (139511) (15 USC 1681 or 1692)
1 160 Stockholders’ Suits 7 355 Motor Vehicle TF 371 Truth in Lending Agt T 862 Black Lung (923) 1 485 Telephone Consumer
7 190 Other Contract Product Liability 380 Other Personal 720 Labor Management 7 863 DIWC. DIWW (408(2)) Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 7 864 SSID Tithe XVI 1 490 CablerSat TV
TD 196 Franchise Inyury TAX Property Damage 7740 Railway Labor Act TD SOS RST (40S5(2)) 7 850 Securities’ Commodities/
1 362 Personal Injury Product Liability 75) Bamily and Medieal Exchange
Medical Malpractice Leave Act J 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS — | 7 790 Other Labor Litigation FEDERAL TAX SUITS T 891 Agricultural Acts
TW 210 Land Condemnation 440 Other Casal Rights Habeas Corpus: 7791 kimployee Retirement T1870 Taxes (U.S. Plant J $93 Environmental Matters
O 220 Foreclosure FD 441 Voting 7 463 Alien Detainee Income Security Act or Defendant) 1 895 Freedom of Information
FD 230 Rent Lease & Ejectment T 442 Employment T S10 Monions to Vacate GD 871 IRS—Third Party Act
DF 240 Torts to Land 1 443 Housing Sentence 26 USC 7609 © 896 Arbitration
DF 245 Tort Product Liability Accommodations © 530 General © 899 Administrative Procedure
DF 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION AcvReview or Appeal of
Employment Other: J 462 Naturalization Application Agency Decision
7 446 Amer. w Disabilities - | J 540 Mandamus & Other | 465 Other Immigration © 950 Constitutionality of
Other 7 550 Civil Rights Actions State Statutes
FV 448 Fducation 7/555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Phice un V
y. 4 42

Original
Proceeding

in One Box Outs

Removed from
State Court

VI, CAUSE OF ACTION

V3

Brief description of cause

 

Remanded trom
Appellate Court

Ji

Cite the U.S. Civil Statute under which you are wee

15 USC 1114; 15 USC 1114; 15 USC 15

Reimstated or
Reopened
(speci)

5:17 USC 501

Trademark Infringement; Copyright Infringement

VS Transferred from
Another District

T 6 Multidistrict
Litigation -

Transfer

(Do not jeeege sratutes unless diversity):

7 8& Muludistrict
Litigation -
Direct File

 

VII. REQUESTED IN

TV CHECK IF THIS IS A CLASS ACTION

DEMAND §

CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, FR Cy.P JURY DEMAND: 1 Yes  ONo
VIH. RELATED CASE(S)
> ; See insiructio
IF ANY f INSIPUCTIONS) JUDGE DOCKET NUMBER

 

DATE
09/21/2020
FOR OFFICE USE ONLY

RECEIPT #

ne he TTORNE yy?

AMOUNT

APPLYING TEP

“CORD

TE tea Sa

Aa

JUDGE

MAG. JUDGE
Case 5:20-cv-06610-NC Document 1-3 Filed 09/21/20 Page 2 of 2

JS 44 Reverse (Rev 09/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

IV.

V.

Vill,

Plaintiffs-Defendants. Enter names (last. first. middle initial) of plaintiff and defendant. If the plaintiffor defendant is a government agency, use
only the full name or standard abbreviations. Ifthe planull or defendant is an official within a government agency, identify first the agency and
then the official. giving both name and ule.

County of Residence. For each civil case filed, except U.S. phumtilf cases, enter the name of the county where the first listed plaintiff resides at the
ume of ling. In U.S. phuntll cases, enter the name of the county im which the first listed defendant resides at the me of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys, Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff, (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S, is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code

that iy most applreable. Click here for: Nanure of Sur Code Deyenipuvns

   

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation ~ Transfer, (6) Check this box when a multidistrict case ts transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action, Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC $53. Brief Description: Unauthorized reception of cable service

Requested in Complaint{ Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cy.P.

Demand. In this space entgr the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,

Jury Demand. Cheek the appropriate box to indicate whether or nota jury is being demanded,

Related Cases, This section of the JS 44 is used to reference related pending cases, any, UH there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature, Date and sign the civil cover sheet
